48 F.3d 1225NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Curtis Callen SMITH, Appellant,v.UNITED STATES of America, Appellee.
No. 94-2550.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 16, 1995.Filed:  Feb. 15, 1995.

Before MAGILL, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Curtis C. Smith appeals the district court's1 denial of his 28 U.S.C. Sec. 2255 motion.  Having carefully reviewed the record and the parties' briefs, we affirm for the reasons stated in the magistrate judge's well-reasoned report and recommendation, which was adopted by the district court.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Patrick A. Conmy, United States District Judge for the District of North Dakota, adopting the report and recommendation of the Honorable Dwight C. H. Kautzmann, United States Magistrate Judge for the District of North Dakota